DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-3, 8, 17, 25, and 29 have been amended by Applicant in the response filed 8/3/2020.  Claims 1-3, 7-8, 11-12, 15-21, 23-26, 29, and 32 are pending.
Claims 1-3 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono et al (US 4,448,895) and in further view of Weimer et al (US 2014/0158613).
Claims 11-12, 25, 29, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono and Weimer, as applied to Claim 1 and in further view of Chang et al (US 2013/0108530).
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono and Weimer as applied to Claim 1 or Ono, Weimer, and Chang as applied to 25, and in further view of Ibe et al (US 2007/0225159).
Claims 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono, Weimer, and Chang as applied to 25, and in further view of Ibe et al (US 2007/0225159).
Claims 15, 17, and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono, Weimer and Chang as applied to Claim 11 in further view of Deeba et al (US 2010/0104491).
16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono, Weimer, Chang and Deeba, as applied to Claims 15, and in further view of Wakita et al (US 2011/0171092).
Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono, Weimer, Chang and Deeba, as applied to Claim 15, and in further view of Ibe (US 2007/0225159).

Response to Arguments
Applicant's arguments filed 4/13/2021 have been fully considered but they are not persuasive. 
Applicant argues at Page 7, ¶2 that the specific combination of intrusion volume below 2 mL/g, porosity below 85%, and avg. pore radius below 300 angstrom and total pore area below 150 provide for improved catalytic activity.  Applicant cites the characteristics of Al2O3-D provided in Table 1 and the results provided in Tables 2 and 3 to show that the catalyst having intrusion volume of 2.2 mL/g with average pore radius of 400 angstrom, porosity of 92.3% and total pore area of 182.3 m2/g gives improved catalytic activity.  
As set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support”. In other words, the showing of unexpected results must be reviewed to see if the results occurred over the entire claimed range, In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). 

Second, Applicants have not provided data to show that the unexpected results do in fact occur over the entire claimed range of the argued specific combination of intrusion volume, average pore radius, porosity, and total pore area.  The data shows only one specific example comprising the values cited by Applicant for Al2O3-D in the Tables.  Further, the data does not show using the upper or lower ranges for the claimed ranges of intrusion volume, average pore radius, and total pore area.  Further, the data does not show the lower range for the claimed range of porosity.
Regarding Applicant’s argument at Page 7, ¶3 that a person of ordinary skill in the art would not have a reasonable expectation of success combining Ono and Weimer because Weimer is not related to the field of automobile emission control catalysts, the argument is unpersuasive because Weimer explicitly suggests that his porous ceramics is suitable for catalysts and catalyst supports.  As applied in the rejection, Weimer also suggests that high porosity ceramic materials are useful for catalysts where low pressure drop and rapid heating are required.  Furthermore, the Office maintains that a person of ordinary skill in the art would be able to combine the suggestions of Weimer to form an automobile emission control catalyst using no more than ordinary creativity since Weimer discloses a material suitable in catalysts, fixed beds and filters.

Regarding Applicant’s argument at Page 8, bottom over the rejection of Claims 7-8 and 26 that the references do not teach impregnating a porous refractory oxide support having the combination of characteristics, the argument is unpersuasive since the Office maintains that the catalyst comprising the combination of characteristics would be obvious in view of Ono and Weimer.
Regarding Applicant’s argument at Page 9, ¶4 over the rejection of Claims 15, 17, and 19-21 that the references do not teach impregnating a porous refractory oxide support having the combination of characteristics, the argument is unpersuasive since the Office maintains that the catalyst comprising the combination of characteristics would be obvious in view of Ono and Weimer.
Regarding Applicant’s argument at Page 9, ¶7 over the rejection of Claims 16 that the references do not teach impregnating a porous refractory oxide support having the combination of characteristics, the argument is unpersuasive since the Office maintains that the catalyst comprising the combination of characteristics would be obvious in view of Ono and Weimer.
Regarding Applicant’s argument at Page 9, ¶10 over the rejection of Claims 18 that the references do not teach impregnating a porous refractory oxide support having the combination of characteristics, the argument is unpersuasive since the Office maintains that the catalyst comprising the combination of characteristics would be obvious in view of Ono and Weimer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono et al (US 4,448,895) and in further view of Weimer et al (US 2014/0158613).
Ono discloses a three-way catalyst comprising:
(1) a noble metal such as Pt, Pd, or Rh (see Col 2, Ln 32-33) where noble metal (i.e. platinum group metal) (see Col 6, Ln 13);
(2) the PGM component impregnated into a refractory carrier (see Col 3, Ln 11); and
(3) where the refractory carrier comprises alumina and has a pore volume in the range of at least 0.5 ml/g, a BET surface area of 50 to 200 m2/g (i.e. total pore area) and average pore diameter of 1000 angstrom (i.e. average pore radius of 500 angstrom) (see Col 6, Ln 36-39 and Ln 45-47).
Regarding the total pore area, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the catalyst as disclosed by Ono, where the total pore area is in any workable or optimum range overlapping with 50 to 200 m2/g including the claimed range since Ono suggests that the range is able to make a workable three-way catalyst.
Regarding the intrusion volume, intrusion volume is interpreted as being equivalent to the pore volume since intrusion volume is being measured by mercury porosimetry in the instant Specification.  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the catalyst, as disclosed by Ono, where the pore volume is in any workable or optimum range overlapping with at least 0.5 including the claimed range since Ono suggests that the range is able to make a workable three-way catalyst.
Ono does not specifically disclose a porosity of the alumina or a total pore area of the alumina.
Regarding the porosity of the alumina, Weimer discloses a highly porous gamma-alumina which is particularly well suited for catalysis and as catalyst support material where the porosity is 90% or higher (see [0007], [0009] and [0040]).  Weimer discloses that the materials can be used for various applications requiring high surface area, high pore volume, large pore size and thin walls and highly useful in catalysis (see [0040]).  Weimer also discloses that the porous ceramic material are useful for catalysts where low pressure drop and rapid heating of reactants are desired (see [0009]).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare a catalyst comprising PGM impregnated on porous refractory alumina as disclosed by Ono where the alumina comprises a high porosity alumina with porosity of 90% or higher as disclosed in Weimer including 90% or higher since it would contribute to a lower pressure drop and also to faster heating to the temperatures required for catalysis.
Regarding Claim 2, Ono discloses catalyst where the carrier is an alumina containing a heat resistance improver (i.e. a stabilized alumina modified with a stabilizer to increase the thermal stability) (see Col 6, Ln 40).  
Regarding Claim 3, Ono discloses the catalyst where the PGM comprises palladium (see Col 2, Ln 32-33)
Regarding Claim 23, Ono discloses a method for treating an exhaust gas comprising contacting the exhaust gas with the three-way catalyst for a time and temperature to reduce the levels of the NO CO, and HC (see Col 8, Example 4).
Regarding Claim 24, Ono discloses a method where the conversion of NO, CO, and HC are at least 50% (see Col 9, Table 1).

Claims 11-12, 25, 29, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono and Weimer, as applied to Claim 1 and in further view of Chang et al (US 2013/0108530).
As applied to Claim 1, Ono and Weimer disclose a catalyst composition comprising a PGM component impregnated into a porous refractory oxide support comprising alumina, wherein the porous refractory oxide support has an average pore radius of 500Å, pore volume (i.e. intrusion volume) of 2.0-2.3 ml/g, a porosity of 90% or greater, and a total pore area from 150 to 200 m2/g.
Regarding Claim 11, Ono and Weimer do not disclose a catalyst article comprising a catalyst substrate having a plurality of channels adapted for gas flow, each channel having a coating dispersed therein, the coating comprising at least one catalyst composition according to claim 1.
Chang discloses three-way catalysts coated on a substrate designed to provide a number of channels through which vehicle exhaust gas passes and the surface of the channels loaded with the catalyst (see [0022-0024]).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to use the three way catalyst as disclosed by Ono and Weimer where the three-way catalyst is loaded on a substrate providing a number of channels as disclosed by Chang in order to enable the catalyst to be used for vehicle exhaust gas.
Regarding Claim 12, Chang discloses a catalyst article comprising a ceramic or metal honeycomb monolith substrate, the surface which is loaded with the catalyst (see [0022]-[0024]).
Regarding Claim 25, as already stated above, as applied to Claim 1, Ono and Weimer disclose a catalyst composition comprising a PGM component impregnated into a porous refractory oxide support comprising alumina, wherein the porous refractory oxide support has an average pore radius of 500Å, pore volume (i.e. intrusion volume) of 2.0-2.3 ml/g, a porosity of 90% or greater, and a total pore area from 150 to 200 m2/g. As applied to Claim 11, Chang suggests loading three-way catalysts on substrates in order to be usable for vehicle exhaust gas.
Ono further discloses a method for making a catalyst article comprising:
(1) impregnating a porous alumina carrier with a solution of a salt of the noble metal applying a PGM-containing composite oxide catalyst to a substrate as a water-based washcoat slurry;
(2) drying and calcining at a high temperature to obtain the catalyst article (see Col 3, Ln 65 to Col 4, Ln 9).
Ono does not disclose a step for preparing a slurry by mixing the calcined catalyst in an aqueous solution; coating the slurry onto a monolithic substrate; and calcining the coated monolithic substrate to obtain the catalyst article.
Chang discloses three-way catalysts coated on a monolithic substrate designed to provide a number of channels through which vehicle exhaust gas passes and the surface of the channels loaded with the catalyst (see [0022-0024]). 
Chang further discloses a method for making a catalyst article comprising:
(1) applying a PGM-containing composite oxide catalyst to a substrate as a water-based washcoat slurry (i.e. preparing a slurry by mixing catalyst with an aqueous solution);
(2) drying and calcining at a high temperature to obtain the catalyst article (see [0025]).
 It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to use the three way catalyst as disclosed by Ono and Weimer where the three-way catalyst is mixed with an aqueous solution to prepare a slurry, applying the slurry to a monolithic substrate, and calcining as disclosed by Chang in order to enable the catalyst to be used for vehicle exhaust gas.
Regarding Claim 29, Chang discloses a catalyst where the substrate is a ceramic or metal honeycomb monolith (see [0023] to [0024]).  Regarding palladium, Ono discloses palladium (see Col 2, Ln 34).
Regarding Claim 32, Ono discloses an exhaust gas treatment system comprising the catalyst downstream from an internal combustion engine that is a gasoline engine (see Col 8, 24-41).

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono and Weimer as applied to Claim 1 or Ono, Weimer, and Chang as applied to 25, and in further view of Ibe et al (US 2007/0225159).
As applied to Claim 1, Ono and Weimer disclose a catalyst composition comprising a PGM component impregnated into a porous refractory oxide support comprising alumina, wherein the porous refractory oxide support has an average pore radius of 500Å, pore volume (i.e. intrusion volume) of 2.0-2.3 ml/g, a porosity of 90% or greater, and a total pore area from 150 to 200 m2/g.
Regarding Claim 7, Ono and Weimer does not disclose the catalyst further comprising a PGM impregnated on an oxygen storage component.
Ibe discloses an exhaust gas purifying catalyst comprising noble metal supported on first and second metal oxide supports (see [0034]) where the a noble metal is supported on first and second metal oxide supports.  Ibe further suggests that the combination of multiple species of metal oxide supports for example ceria and alumina obtains the benefits of the respective supports (see [0008]).  Ibe further suggests that supporting PGM on ceria provides OSC and supporting the PGM on alumina provides sintering prevention (see [0010]-[0017]).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the catalytic article as disclosed by Ono, and Weimer where catalyst further comprises PGM on OSC material to provide additional benefits of OSC ability.
Regarding Claim 8, Ibe discloses ceria as an oxygen storage component (see [0017]).

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono, Weimer, and Chang as applied to 25, and in further view of Ibe et al (US 2007/0225159).
As applied to Claim 25, Ono, Chang and Weimer disclose a method for preparing the catalyst comprising impregnating an alumina support with average pore radius in a range from about 250 angstrom to 5,000 angstrom and a pore volume of at least about 1.8 ml/g, and a porosity of at least about 80% with the salt of PGM component, calcining, preparing a water-based washcoat slurry, coating the slurry onto a monolithic substrate, and calcining to obtain the catalyst article.
Regarding Claim 26, Ibe discloses an exhaust gas purifying catalyst comprising noble metal supported on first and second metal oxide supports (see [0034]) where the a noble metal is supported on first and second metal oxide supports.  Ibe further suggests that the combination of multiple species of metal oxide supports for example ceria and alumina obtains the benefits of the respective supports (see [0008]).  Ibe further suggests that supporting PGM on ceria provides OSC and supporting the PGM on alumina provides sintering prevention (see [0010]-[0017]).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the catalytic article as disclosed by Ono, Chang and Weimer where the catalyst article further comprises adding an PGM impregnated on an OSC material to provide additional benefits of OSC ability in the catalyst article as suggested by PGM.

Claims 15, 17, and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono, Weimer and Chang as applied to Claim 11 in further view of Deeba et al (US 2010/0104491).
As applied to Claim 11, Ono, Weimer and Chang discloses a catalyst article comprising honeycomb catalyst substrate and a coating comprising a catalyst comprising a platinum or palladium impregnated on an alumina support with average pore radius of 500 angstrom and a pore volume from 2.0 to 2.3 ml/g, a porosity of 90% or greater, and a total pore area from 150 to 200 m2/g.
Regarding Claim 15, Ono, Weimer and Chang do not disclose a catalyst article comprising a second layer comprising a rhodium component impregnated on a third refractory oxide support.
Deeba discloses three-way conversion catalysts comprising a first layer of a Pd catalyst and a second layer of Rh and a support where the catalyst comprising rhodium on an outer layer shows excellent performance for NOx conversion (see [0039]).  Deeba suggests that the layered catalyst with upstream and downstream ends can better utilize components of three-way catalysts and be effective during cold starts and rich transient conditions (see [0009]).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the catalyst article comprising a first layer of platinum or palladium as disclosed by Ono, Weimer and Chang where the catalyst article further comprises a second layer comprising rhodium supported on refractory metal oxide support as disclosed in Deeba so that the catalyst has improved performance for NOx conversion and better utilize the catalysts.
Regarding Claim 17, Ono discloses a catalyst article comprising palladium and alumina (see Col 2, Ln 34).  
Regarding Claim 19, Deeba discloses a catalyst article wherein at least one of the first and second layers is zoned into an upstream catalyst and a downstream catalyst (see Figures and [0009]).  Deeba suggests that the layered catalyst with upstream and downstream ends can better utilize components of three-way catalysts and be effective during cold starts and rich transient conditions (see [0009]).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the catalyst article comprising an upstream and downstream zones to better utilize the catalysts for cold start and rich transient conditions.
Regarding Claim 20, Deeba discloses a catalyst wherein the upstream zone comprises the palladium catalyst (see Figures 1-15).
Regarding Claim 21, Deeba discloses catalysts where downstream zones comprise barium oxide as a stabilizer (see [0078] and [0136] and [0115]).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono, Weimer, Chang and Deeba, as applied to Claims 15, and in further view of Wakita et al (US 2011/0171092).
As applied to Claim 15, Ono, Weimer, Chang and Deeba disclose a catalyst article comprising honeycomb catalyst substrate and a coating comprising a catalyst comprising a platinum or palladium supported on an alumina support with average pore radius of 500 angstrom and a pore volume of 2.0-2.3 ml/g, a porosity of 90% or greater, and a total pore area from 150 to 200 m2/g, and a second layer comprising rhodium impregnated into a refractory oxide support.
Regarding Claim 16, Ono, Weimer, Chang and Deeba do not disclose the catalyst article wherein at least one layer comprises a loading of the PGM component impregnated into a porous refractory oxide component is in a range from about 0.25 to 1.5 g/in3.
Wakita discloses an exhaust gas purification catalyst article that also comprises a honeycomb monolith and a catalyst comprising a PGM loaded onto a porous inorganic base including alumina and a ceria/zirconia oxygen storage component (See [0067] to [0085]).  Wakita also discloses the catalyst where the catalytic component is incorporated in a range of 0.01 to 20 g/L (0.00016 to 0.33 g/in3) (see [0076]).  Wakita discloses that the quantity of metallic catalyst component affects the production cost and the exhaust gas purification performance.  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the catalyst article as disclosed by Ono, Weimer, Chang and Deeba where catalytic components are loaded in amounts of 0.25 to 0.33 g/in3 as disclosed by Wakita since incorporating the catalytic component at this range would fully exhibit exhaust gas purification performance as suggested by Wakita.

Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono, Weimer, Chang and Deeba, as applied to Claim 15, and in further view of Ibe (US 2007/0225159).
As applied to Claim 15, Ono, Weimer, Chang and Deeba disclose a catalyst article comprising honeycomb catalyst substrate and a coating comprising a catalyst comprising a platinum or palladium supported on an alumina support with average pore radius of 500 angstrom and a pore volume of 2.0-2.3 ml/g, a porosity of 90% or greater, and a total pore area from 150 to 200 m2/g, and a second layer comprising rhodium impregnated into a refractory oxide support.
Ibe discloses an exhaust gas purifying catalyst comprising noble metal supported on first and second metal oxide supports (see [0034]) where the a noble metal is supported on first and second metal oxide supports.  Ibe further suggests that the combination of multiple species of metal oxide supports for example ceria and alumina obtains the benefits of the respective supports (see [0008]).  Ibe further suggests that supporting rhodium on ceria provides OSC and supporting the rhodium on alumina provides sintering prevention and supporting the rhodium provides good catalytic activity (see [0016]-[0017]).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the catalytic article as disclosed by Ono, Weimer, Chang and Deeba where the second layer comprises rhodium supported on the alumina to prevent sintering and on OSC material to provide additional OSC ability.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL FORREST whose telephone number is (571)270-5833.  The examiner can normally be reached on Monday-Friday (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571)270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL FORREST/Examiner, Art Unit 1732                                                                                                                                                                                                        7/13/2021

/SHENG H DAVIS/Primary Examiner, Art Unit 1732